Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.73 Page 1 of 25




        Matthew R. Bainer, Esq. (SBN 220972)
        THE BAINER LAW FIRM
                                                                           ELECTRONICALLY FILED
                                                                            Superior Court of California,
    2   1901 Harrison St., Suite 1100                                          Oour1ty of San Diego
        Oakland, California 94612                                            10/0512018 at 04:13:59 Plu'I
    3   Telephone:    (510) 922-1802
        Facsimile:    (510) 844-7701                                         Clerk of 1he Superior Co1Jrt
                                                                           By Yvette Mapufa,Deputy Clerk
    4   mbainer@bainerlawfirm.com

    5   Attorneys for PlaintiffRaycheal Tellez
    6

    7

    8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

    9                               FOR THE COUNTY OF SAN DIEGO

   10
   1]   RA YCHEAL TELLEZ, individually, and              Case No.: :37·2Cl18-0005Ct739-CU-OE·CTL
        on behalf of other members of the general
  12    public similarly situated, and as aggrieved      CLASS ACTION COMPLAINT &
        employees pursuant to the Private Attorneys      ENFORCEMENT UNDER THE PRIVATE
   13   General Act ("PAGA"),                            ATTORNEYS GENERAL ACT,
                                                         CALIFORNIA LABOR CODE §§ 2698 ET
   14                 Plaintiff,                         SEQ.
   rs          vs.                                       (1) Violation of California Labor Code§§ 510
                                                             and 1198 (Unpaid Overtime);
  16    ULTA SALON, COSlVIETICS &                        (2) Violation of California Labor Code
        FRAGRANCE, INC. a Delaware                           §§ 1194, 1197, and 1197.1 (Unpaid
  17    corporation; and DOES I through I 00,                Minimum Wages);
        inclusive,                                       (3) Violation of TWC Wage Order 7-2001, and
  18                                                         8 Cal. Code Reg.·§11070 (Failure to Pay
                      Defendants.                            Repo1ting Time Wages);
   19                                                    (4) Violation of California Labor Code
                                                             §§ 226.7 and 512(a) (Unpaid Meal Period
  20                                                         Premiums);
                                                         (5) Violation of California Labor Code§ 226. 7
  21                                                         (Unpaid Rest Period Premiums);
                                                         (6) Violation of California Labor Code§§ 201
  22                                                         and 20;2 (Wages Not Timely Paid Upon
                                                             Termination);
  23                                                     (7) Violation of California Labor Code §
                                                             226(a) (Non-Compliant Wage Statements);
  24                                                     (8) Violation of Labor Code §§ 2698, et seq.
                                                             ('"PAGA"); and
  25                                                     (9) Violation of California Business &
                                                             Professions Co~e §§ 17200, et seq.
  26
                                                         Jury Tl"ial Demanded
  27

  28


                                           Cl..\SS ACTION Cmll'l.:\1:-\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.74 Page 2 of 25




                Plaintiff, individually and on behalf of all other members of the public similarly

    2    situated, alleges as follows:
    3                                    JURISDICTION AND VENUE

    4             l.    This class action is brought pursuant to California Code of Civil Procedure

    5    section 382. The monetary damages and restitution sought by Plaintiff exceed the minimal

    6    jurisdiction limits of the Superior Court and will be established according to proof at trial.

    7            2.     This Court has jurisdiction over this action pursuant to the California

    8    Constitution, Article VI, section 10. The statutes under which this action is brought do not

    9    specify any other basis for jurisdiction.

   10            3.     This Court has jurisdiction     ove~ al I Defendants           because, upon information and

   l1    belief, Defendants are either citizens of California, have sufficient minimum contacts in

   12    California, or otherwise intentionally avail themselves of the California market so as to render

   13    the exercise of jurisdiction over them by the California courts consistent with traditional

   14    notions of fair play and substantial justice.

  . 15        : 4.      Venue is proper in this Court because the acts and omissions alleged herein

   16    took place in this county.

   17            5.     California Labor Code sections 2699 et seq., PAGA, authorizes aggrieved

  .18    employees to sue directly for various civil penalties under the California ;Labor Code.

  19             6.     Plaintiff timely provided notice on July 12, 2018 to the California Labor and

  20     Workforce Development Agency ("LWDA ") and to Defendants, pursuant to Cali,fornia Labor

  21     Code section 2699.3.
  22                                                 THE PARTlES

  23             7.     PlaintiffRaycheal Tellez is a resident of the State of California.

  24             8.     Defendant Ulta Salon, Cosmetics & Fragrance, Inc. ("Defendant") was and is,

  25     upon information and belief. a Delaware corporation and, at all times hereinafter mentioned,
  26     an employer whose employees are engaged throughout the State of California, or the various

  27     states of the United States .of America.
  28             9.     Plaintiff is unaware of the true names or capacities of the Defendants sued
                                                             Pn >c I
                                               CI ..-\ss l\c:T10:--: cm11•1.,.\J:'\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.75 Page 3 of 25




    l    herein under the fictitious names DOES I through l 00 but will seek leave of this Court to

    2    amend the complaint and serve such fictitiously named Defendants once their names and

    3    capacities become known.

    4             I 0.     Plaintiff is informed. and believes, and thereon alleges, that DOES l through

    5    100 are the partners, agents, owners, shareholders, managers or employees of Defendant at all
    6    relevant tim~s.

    7            11..    Plaintiff is informed and believes, and thereon alleges, that each and all of the

    8    acts and omissions alleged herein were performed by, or are attributable to, Defendant and/or

    9    DOES 1 through 100 (collectively "Defendants"), each acting as the agent, employee, alter

   1O    ego, and/or joint venturer of, or working in concert with, each of the other co.-Defendants and

   11    was acting within the course and scope of such agency, employment, joint venture, or

   12.   concerted activity with legal authority to act on the others' behalf. The acts of any and all
   13    Defendants represent and were in accordance with Defendants' official policy.

   14            12.     At all relevant times, D~fendants, and each of them, ratified each and every act

   15    or omission complained of herein. At all relevant times, Defendants, and each of them, aided

   16    and abetted the acts and omissions of each and all the other Defendants in proximately causing
   17    the damages herein alleged.

   18            13.     Plaintiff is inf?rmed and believes, and thereon alleges, that each of said

   19    Defendants is in some manner intentionally, negl"igently, ·or otherwise responsible for the acts,

  20     omissions, occurrences, and transactions alleged herein.

  21                                     CLASS ACTION ALLEGATJONS
  22             14.     Plaintiff brings this action on her own behalf, as well as on behalf of each and

  23     all other persons similarly situated, and thus, seeks class certification under California Code of
  24     Civil Procedure section 382.

  25             15.     All claims alleged herein arise under California law for which Plaintiff seeks
  26     relief authorized by California law.
  27             16.     Plaintiffs proposed class consists of and is defined as follows:

  28                     All individuals who worked for Defendants in any retail store in
                                                              l'U!!.l!   2
                                                Ct.:\SS /\C.'TIO:'\ l'O!\( (l(.,\l~'J'
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.76 Page 4 of 25




                       the state of California as a non-exempt, hourly-paid employee at
    1                  any time during the period from four years prior to the filing of
                       this Complaint until the date of certification c·c1ass").
    2
                17.    Members of the Class will hereinafter be referred to as "class members."
    3
                18.    Plaintiff reserves the right to redefine the Class and to add additional subclasses
    4
        as appropriate based on further investigation, discovery, and specific theories of liability.
    5
                l 9.   There are common questions of law and fact as to the class members that
    6

                                 (a) Whether Defendants required Plaintiff and class members to
    8
                                 work off-the-clock without payment;
    9
                                 (b) Whether Defendants required Plaintiff and class members to
   10
                                 work over eight (8) hours per day, over twelve (12) hours per day,
   11
                                 and/or over forty ( 40) hours per week and failed to pay Iegally
   12
                                . required overtime compensation to Plaintiff and class members;
   13
                                 (c) Whether Defendants failed to pay at least minimum wages for all
   14
                                . hours worked by Plaintiff and cl ass members;
  15
                                 (d) Whether Defendants deprived Plaintiff and class members of
   16
                                 meal periods or required Plaintiff and class members to work during
  17
                                 meal periods without compensation;
  18
                                 (e) Whether Defendants deprived Plaintiff and class members of rest
  19
                                 periods or required Plaintiff and class members to work during rest
  20
                                 periods without compensation;
  21
                                 (f) Whether Defendants complied with wage reporting as required
  22
                                 by California Labor Code section 226(a);
  23
                                 (g) Whether Defendants failed to timely pay wages due to Plaintiff
  24
                                 and class members during their employment, including meal and rest
  25
                                 period premium wages;
  26
                                 (h) Whether Defendants failed to timely pay wages due to class
  27
                                 members upon their discharge, including meal and rest period
  28

                                             C1.,\ss /\c:Tro:\ cm1Pl.Al:-\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.77 Page 5 of 25




                                     premium wages;

   2                                 (j) Whether Defendants' failure to pay wages, without abatement or

   3                                 reduction, in accordance with the California Labor Code, was willful

   4                                ·or reek] ess;

   5                                 G) Whether Defendants engaged in unfair business practices in
   6                                 violation of California Business & Professions Code secti9ns 17200,

   7                                 et seq.; and
   8                                 (k) The appropriate amount of damages, restitution, or monetary

   9                                 penalties resulting from Defendants' violations of California Jaw.

  10            20.    There is a well-defined community of interest in the litigation and the class is

  11    ·readily ascertainable:

  12                    (a)       Numerosity: Th~ members of the class are so numerous thatjoinder of

  13                              all members would be unfeasible and impractical. The membership of

  14                              the entire class is unknown to Plaintiff at this time; however, the class is

  15                              estimated to be over forty and the identity of such membership is readily

  16                              ascertainable by inspection of Defendants' employment records.

  17                   (b)        Typicality: Plaintiff is qualified to, and will, fairly and adequately

  18                              protect the interests of each class member with whom he has a well-

  19                              defined community of interest, and Plaintiff's claims (or defenses, if

  20                              any) are typical of all Class Members' as demonstrated herein.

  21                   (c)        Adequacy: Plaintiff is qualified to, and will, fairly and adequately

  22                              protect the interests of each class member with whom he has a well-

  23                              defined community          ~f interest      and typicality of claims, as demonstrated.

  24                              herein. Plaintiff acknowledges that he has an obligation to make known

  25                              to the Court any relationship, conflicts or differences with any class

  26                              member. 'Plaintiff's attorneys, the proposed class counsel, are versed in

  27                              the rules governing class action discovery, certification, and settlement.

  28.                             Plaintiff has incurred, and throughout the duration of this action, will
                                                               . Pa1.t1!4
                                                    Cl.:\SS /\C:TIO:\ C<.l~IPJ •• \1:-\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.78 Page 6 of 25




    1                          continue to incur costs and attorneys' fees that have been, are and will
    2                          be necessarily expended for the prosecution of this action for the
    3                          substantial benefit of each class member.
    4                  (d)     Superiority: The nature of this action makes the use of class action
    5                          adjudication superior to other methods. A class action will achieve
    6                          economies of time, effort, and expense as compared with separate
    7                          lawsuits, and will avoid inconsistent outcomes because the same issues
    8                          can be adjudicated in the same manner and at the same time for the
    9                          entire class.
   10                  (e)     Public Policy Considerations: Employers in the s·tate of California

   11                          violate employment and labor laws every day. Cun-ent employees are
   12                          often afraid to assert their rights out of fear of direct or indirect
  13                           retaliation. Former employees are fearful of bringing actions because
  14                           they believe their former employers might damage their future
  15                           endeavors through negative_ reference~ and/or other means. Class
  16                           actions provide the class members who are not named in the complaint
  17                           with a type of anonymi1y that allows for the vindication of their rights at
  18                           the same time as their privacy is protected.
  19                                     GENERAL ALLEGATIONS
  20            21.    Defendants operate retail beauty supply stores in various locations throughout
  21    the State of California.
  22            22.    Defendants employed Plaintiff as a non-exempt, hourly-paid employee, in its
  23    multiple California retail stores through approximately May of 2018.
  24            23.    Defendants continue to employ non-exempt, hourly-paid employees at multiple
  25    store locations throughout California.
  26            24.    Plaintiff is informed and believes, and thereon alleges, that at all times herein
  27    mentioned, Defendants were advised by skilled lawyers and other professionals, employees
  28    and advisors knowledgeable about California labor and wage law, employment and personnel
                                                           Pu •o.: 5
                                               l'l..\ss /\CTJO:\ cm.1J>1..,\1!\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.79 Page 7 of 25




   1   practices, and about the requirements of California Jaw.

   2           25.     Plaintiff is informed and believes, arid thereon alleges, that employees were not

   3   paid for all hours worked because all hours worked were not recorded.

   4           26.     Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

   5   should have known that Plaintiff and class members were entitled to receive certain wages for

   6   overtime compensa~on and that they were not receiving certain wages for overtime

   7   compensation.

   8           27.     Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

   9   should have known that Plaintiff and class members were entitlect't<;> receive at least minimum

  10   wages for compensation and that, in violation of the California Labor Code, they were not

  11   receiving at least minimum wages for work done off-the-clock.

  12           28.     Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

  13   should have known that Plaintiff and other class members were entitled to receive all meal

  14   periods or payment of one (1) additional hour of pay at Plaintiff and other class members'

  15   regular rate of pay when they did not receive a timely, uninterrupted meal period, and that

  16   they did not receive all meal periods or payment of one (1) additional hour of pay at Plaintiff

  17   and other class members' regular rate of pay when they did not receive a timely, uninterrupted

  18   meal period.

  19           29.    Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

  20   should have known that Plaintiff and other class members were entitled to receive all rest

  21   periods or payment of one (I) additional hour·of pay at Plaintiff and other class members'

  22   regular rate of pay when a rest period was missed, and that they did not receive all rest periods

  23   or payment of one (1) additional hour of pay at Plaintiff and other class members' regular rate

  24   of pay when a rest period was missed.

  25           30.    Plaintiff is infom1ecl and believes, and thereon alleges, that Defendants knew or

  26   should have known that Plaintiff and other class members were entitled to receive complete

  27   and accurate wage statements in accordance with California law. In violation of the California

  28   Labor Code, Plaintiff and other class members were not provided with complete and accurate
                                                       Pn •i:6
                                            Cl~\SS /\CTIOI'\ C:mlPl.:\l:'\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.80 Page 8 of 25




       wage statements.
   2           31.      Plaintiff is informed and believes, and thereon alleges, that Defendants knew or
   3   should have known that Plaintiff and other class members were entitled to timely payment of
   4   wages during their employment. In violation of the California Labor Code, Plaintiff and other
   5   class members did not receive payment of all wages, including, but not limited to meal and
   6   rest period premium wages, within permissible time periods.
   7           32.      Plaintiff is informed and believes, and thereon alleges, that Defendants knew or
   8   should have known that terminated class members were entitled to timely payment of wages
   9   upon termination. In violation of the California Labor Code, terminated class members did
  10   not receive payment of all wages, including, but not limited to meal and rest period premium
  11   wages, within permissible time periods.
  12           33.    Plaintiff is informed and believes, and thereon alleges, that at all times herein
  13   mentioned, Defendants knew or should have known that they had a duty to compensate
  14   Plaintiff and other members of the class, and tha.tDefendants had the financial ability to pay
  15   such compensation, but willfully, knowingly, and intentionally failed to do so, and falsely
  16   represented to Plaintiff and other class members that they were properly denied wages, all in·
  17   order to increase Defendants' profits.
  18           34.    At alJ times herein set forth, PAGA was applicable to Plaintiff's employment
  19   by Defendants.
  20           35.    At all times herein set forth, PAGA provides that any provision of law under
  21   the California Labor Code that provides for a civil penalty to be assessed and collected by the
  22   LWDA for violations of the California Labor Code may, as an alternative, be recovered
  23   through a civil action brought by an aggrieved employee on behalf of herself an9 other current
  24   or former employees pursuant to procedures outlined in California Labor Code section 2699.3.
  25           36.    Pursuant to PAGA, a civil action under PAGA may be brought by an
  26   "aggrieved employee," who is any person that was employed by the alleged violator and
  27   against whom one or more of the alleged violations was committed.
  28           37.    PlaintifTwas employed by Defendants and the alleged violations were
                                                          Puui:7
                                             C.: J.•.\SS t\C:TJON l' 0:-11'1.Al;\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.81 Page 9 of 25




   1   committed against him during his time of employment and he is, therefore, an aggrieved

   2   employee. Plaintiff and other employees are "aggrieved employees" as defined by California

   3   Labor Code section 2699(c) in that they are all current or former employees of Defendants,

   4   and one or more of the alleged violations were committed against them.

   5            38.   Pursuant to California Labor Code sections 2699.3 and 2699.5, an aggrieved

   6   employee, including Plaintiff, may pursue a civil action arising under PAGA after the

   7   following requirements have been met:

   8                            (a) The aggrieved employee shall give written notice by certified

   9                            mail- (hereinafter "Employee's Notice") to the LWDA and the

  10                            employer of the specific provisions of the California Labor Code

  ll                            alleged to have been violated, including the facts and theories to

  12                            support the alleged violations.

  13                            (b) The LWDA shall provide notice (hereinafter "LWDA Notice")

  14                            to the employer and the aggrieved employee by certified mail that it

  15                            does not intend to investigate the alleged violation within sixty (60)

  16                            calendar days of the postmark date of the Employee's Notice. Upon

  17                            receipt of the LWDA Notice, or if the LWDA Notice is not provided

  18                            within sixty-five (65) calendar days of the postmark date of the

  19                            Employee's Notice, the aggrieved employee may commence a civil

  20                            action pursuant to California Labor Code section 2699 to recover

  21                            civil penalties i.n addition to any other penalties to which the

  22                            employee may be entitled.

  23           39.    On July 12, 2018 Plaintiff provided written notice by certified mail to the

  24   LWDA and to Defendants of the specific provisions of the California Labor Code alleged to

  25   have been violated, including the facts and theories to support the alleged violations, pursuant

  26   to California Labor Code section 2699.3. Defendants have failed to cure any of the alleged
  27   violations.
  28           40.    Therefore, as of September 15, 2018, the administrative prerequisites tmder
                                                          Pu   1
                                                               1.:   S
                                            Cl .. \SS /\CTIO'.\ C.:0:-.1111.:\l'.\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.82 Page 10 of 25




     1   California Labor Code section 2699.3(a) are satisfied and Plaintiff has authorization to

    2    recover civil penalties and unpaid wages against Defendants; in addition to other remedies, for

    3    violations of California Labor Code sections 201, 202, 203, 204, 206.5, 226(a), 226.7, 510,

    4    512, 1194, 1197, 1197.1, and 1198.

    5                                     FIRST CAUSE OF ACTION
    6               Violation of California Labor Code§§ 510 and 1198-Unpaid Overtime
    7                                        (Against All Defendants)

    8              41.   Plaintiff incorporates by reference and re-alleges as if fully state~ herein each

    9    and every allegation set forth above.

   10              42.   California Labor Code section 1198 makes it illegal to employ an employee

   1I    under conditions of labor that are prohibited by the applicable wage order. California Labor

   12    Code section I 198 require.s that" ... the st~ndard conditions oflabor fixed by the commission

   13    shall be the ... standard conditions of labor for employees. The employment of any employee

   14    ... under conditions of labor prohibited by the order is unlawful."
   1.5             43.   California Labor Code section l 198 and the applicable Industrial Welfare

   16    Commission ("IWC") Wage Order provide that it is unlawful to employ persons without

   17    compensating them at a rate of pay either time-and-one-half or two-times that person's regular

   18    rate of pay, depending on the number of hours worked by the person on a daily or weekly

   19    basis.

   20              44.   Specifically, the applicable JWC Wage Order provides that Defendants are and

  21     were required to pay Plaintiff and class members employed by Defendants, and working more

   22    than eight (8) hours in a day or more than forty (40) hours in a workweek, at the rate of time-

  23     and-one-half for all hours worked in excess.of eight (8) hours in a day or more than forty (40)

  24     hours in a workweek.

  25               45.   The applicable IWC Wage Order further provides that Defendants are and were
  26     required to pay Plaintiff and class members employed by Defendants, and working more than
  27     twelve (12) hours in a day, overtime compensation at a rate of two (2) times their regular rate

  28     of pay.
                                                           Pa •c 9
                                               Cl.·\SS /\CTIO:'\ Ct>l\IPL:\l:"T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.83 Page 11 of 25




                 46.        California Labor Code section 510 codifies the right to overtime compensation

    2    at one-and-one-halftimes the regular hourly rate for hours worked in excess of eight (8) hours

    3    in a day or forty (40) hours in a week or for the first eight (8) hours worked on the seventh day

    4    of work, and to overtime compensation at twice the regular hourly rate for hours worked in

    5    excess of twelve (12) hours in a day or in excess of eight (8) hours in a day on the seventh day

     6   ofwork.

     7           47.        During the relevant time period, Plaintiff and class members worked in excess

     8   of eight (8) hours in a day, in excess of twelve (12) hours in a day, and/or in excess of forty

    9    (40) hours in a week without receiving overtime compensation therefor. For one example,

   10    during the relevant time period, Defendants had policy and/or practices ofrequiring its

   11    employees to perform security searches of their belonging while off-the-clock. Because

   12    Plaintiff and class members worked shifts of eight (8) hours a day and/or forty (40) hours in a

   13    week, some of this uncompensated work time qualified for overtime premium.

   14            48.    Defendants' failure to pay Plaintiff and class members the unpaid balance of

  · 15   overtime compensation, as required by California law, violates the provisions of California

   16    Labor Code sections 510 and 1198, and is therefore unlawful.

   17            49.    Pursuant to California Labor Code sectfon 1194, Plaintiff and class members

   l8    are entitled to recover their unpaid overtime compensation, as well as interest, costs, and

   19    attorneys' fees.

   20                                      SECOND CAUSE OF ACTION
   21      Violation of California Labor Code§§ 1194, 1197, 1197.1-Unpaid Minimum Wages

   22                                         (Against All Defendants)

   23            50.    Plaintiff incorporates by reference and re-alleges as if fully stated herein each

   24    and every allegation set forth above.

   25            51.    At all relevant times, California Labor Code sections 1194, 1197 and I 197.1

   26    provide that the minimum wage for employees fixed by the Industrial Welfare Commission is

   27    the minimum wage to be paid to employees, and the payment of a wage less than the

   28    minimum so fixed is unlawful. As set forth above, Defendants regularly required Plaintiff and
                                                              Pu   'I!   10
                                                 CJ .. \SS J\C."1'10!\   C.:o~ll'l •.·\11\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.84 Page 12 of 25




          class members to work off-the-clock without compensation. Defendants did not pay at least

     2    minimum wages for !ill of these off-the-clock hours. Also, to the extent that these off-the-

     3    clock hours did not qualify for overtime premium payment, Defendants did not pay minimum

     4    wages for those hours worked of;f-~he-clpck in violation of California Labor Code sections

     5    1194, 1197, and 1197.1.
     6            52.    Defendants' failure to pay Plaintiff and class               member~   the minimum wage as

     7    required violates California Labor Code sections 1194, 1197 and 1J97. l. Pursuant to those

     8    sections, Plaintiff and class members are entitled to recover the unpaid balance of their

     9    minimum wage compensation, as well as interest, costs, and attorney's fees.

    10.           53.    Pursuant to California Labor Code section 1194.2, Plaintiff and class members

    11    are entitled to recover liquidated damages in an amount equal to the wages unlawfully unpaid

    12    and interest thereon.

    13                                   'THIRD CAUSE OF ACTION
    14         Violations of California Labor Code§§ 226.7 and 512(a)-Unpaid Meal Period
    15                                                 Premiums

    16                                       (Against All Defendants)
    17            54.   Plaintiff incorporates by reference and re-alleges as if fully stated herein each

   18     and every allegation set forth above.

    19           55.    At all relevant times herein set forth, the applicable California Industrial

   20     Welfare Commission (IWC) Wage Order(s) and California Labor Code sections 226.7 and

   21     512(a) were applicable to Plaintiff's and the other class members' employment by Defendants

   22     and each of them.

   23            56.    At all relevant times herein set forth, California Labor Code section 226.7

   24     provides that no employer shall require an employee to work during any meal period

   25     mandated by an applicable order of the California lndustrial Welfare Commission (lWC).

   26            57.    At all relevant times herein set forth, California Labor Code section 512(a)
   27     provides that an employer may not require, cause, or pem1it an employee to work for a period

   28     of more than five (5) hours per day without providing the employee with a meal period of not
                                                           Pu >c 11
                                              l'l.:\liS /\CTION l'm.11'1..\J::-:'f'
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.85 Page 13 of 25




    1   less than thirty (30) minutes, except that if the total work period per day of the employee is

    2   not more than six (6) hours, the meal period may be waived by mutual consent of both the

    3   employer and the employee.

    4           58.    During the relevant time period, Plaintiff and other class members scheduled to

    5   work for a period of time no longer than six (6) hours, and who did not waive their legally

    6   mandated meal periods by mutual consent, were required to work for periods longer than five

    7   (5) hours without a meal period of not less than thirty (30) minutes.

    8           59.    During the relevant time period, Defendants willfully required Plaintiff a·nd

    9   other class members to work during meal periods and failed                    ~o   compensate them for work

   10   performed during meal periods. For example, Defendants had policies and/or practices of

   11   required its employees to submit to off-the-clock security checks and/or to remain on the

   l2   premises   dur~ng   their meal periods. These activities often occurred during these employees'

   13   unpaid meal breaks. Resultantly, Plaintiff and other class members were required to work

   14   through meal periods, cut their meal periods short, suffer interruptions during meal periods,

   15   and/or take meal periods after the fifth hour of work because of Defendants' practices.

   16   Defendants then failed to pay Plaintiff and other class members all meal period premiums due

   17   pursuant to California Labor Code section 226.7.

   18          60.     Defendants' conduct violates applicable Industrial Welfare Commission (IWC)

   19   Wage Order(s), and California Labor Code sections 226.7 and 512(a).

   20          61.     Pursuant to the applicable Industrial Welfare Commission (JWC) Wage

   21   Order(s) and California Labor Code section 226.7(b), Plaintiff and other class members are

   22   entitled to recover from Defendants one (l) additional hour of pay at the employee's regular
   23   hourly rate of compensation for each work day that the meal period was not provided.

   24                                    FOURTH CAUSE OF ACTION
   25          Violation of California Labor Code§ 226.7-Unpaid Rest Period Premiums
   26                                        (Against All Defendants)

   27          62.     Pia inti ff incorporates by reference and re-alleges as if fully stated herein each
   28   and every allegation set forth above.
                                                            Pu •c 12
                                                Cr.,\ss At"J'ION C.:0~11 1 1.AIN'I'
     .
           Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.86 Page 14 of 25




                            63.      At all relevant times herein set forth, the applicable IWC Wage Order.and
                2   California Labor Code section 226.7 were applicable to Plaintiffs and class members'
                3   employment by Defendants.
                4           64.      At all relevant times, California Labor Code section 226.7 provides that no
                5   employer shall require an employee to work during any rest period mandated by an applicable
                6   order of the California IWC.
                7           65.      At all relevant times, the applicable IWC Wage Order provides that "[e]very
                8   employer shall authorize and permit all employees to take rest periods, which ~nsofar as
                9   practicable shall be in the middle of each work period" and that the "rest period time shall be
               10   based on the total hours worked daily at the rate of ten (l 0) minutes net rest time per four (4)
               11   hours or major fraction t_hereof' unless the total daily work time is less than three and one-half
               12   (3Yz) hours.
               13           66.      During the relevant time period, Defendants required Plaintiff and class
               14   members to work four (4) or more hours without authorizing or permitting a ten (10) minute
               15   rest period per each four (4) hour period worked. As with meal periods, Defendants failure to
               16   properly staff and coordinate employees' schedules lead to their being unable to take
               17   compliant rest breaks, even where they had knowledge about their rest break rights.
               18   Defendants then failed to pay Plaintiff and class members the full rest period premium due
               19   pursuant to California Labor Code section 226.7. As a result, Defendants failed to· pay
              20    Plaintiff and other class members rest period premiums in violation of California Labor Code
              21    section 226.7.
              22            67.      During the relevant time period, Defendants failed to pay Plaintiff and class
               23   members the full rest period premium due pursuant to California Labor Code section 226.7.
               24           68.      Defendants' conduct violates the applicable IWC Wage Orders and California
              25    Labor Code section 226.7.
              26            69.      Pursuant to the applicable IWC Wage Order and California Labor Code section
              27    22o.7(b), Plaintiff and class members are entitled to recover from Defendants one (I)
              28    additional hour of pay at the employee's regular hourly rate of compensation for each work
                                                                       Pu 'I! 13
                                                          C:l.:\SS A<.:TJO;>\ C:O~ll'J ...\ll\T




- - - - - - - - - -------
      Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.87 Page 15 of 25




                             day that the rest period was not provided.

                  2                                                     FIFTH CAUSE OF ACTION
                  3                Violation of California Labor Code§§ 201 and 202 - Wages Not Timely Paid Upon
                  4                                                                Termination
                  5                                                        (Against AJJ Defendants)

                  6                            70.     Plaintiff incorporates by reference and re-alleges as if fully stated herein each

                  7          and every allegation set forth above.

                  8                            71.     This cause of action is wholly derivative of and dependent upon the unpaid

                  9          wage claims set forth for unpaid ovei>ime wages, unpaid minimum wages, and unpaid meal

            10              and rest pe1iod premium wages, which remained unpaid upon tennination of class members'

            11              employment.

            12                                 72.     At all times herein set forth, California Labor Code sections 201 and 202

            l3              provide that if an employer discharges an employee, the wages earned and unpaid at the time

            14              of discharge are due and payable immediately, and that if an employee voluntarily leaves his

            15              or her employment, his or her wages shall become due and payable not later than seventy-two

            16              (72) hours thereafter, unless the employee has given seventy-two (72) hours previous notice of

           17               his or her intention to quit, in which case the employee is entitled to his or her wages at the
           18               time of quitting.

            "19                                73.     During the relevant time period, Defendants willfully failed to pay class

           20               members who are no longer employed by Defendants the earned and unpaid wages set forth.

           2I               above, including but not limited to, overtime wages, minimum wages, and meal and rest

           22               period premium wages, either at the time of discharge, or within seventy-two (72) hours of

           23               their leaving Defendants' employ.

           24                                  74.     Defendants' failure to pay those class members who are no longer employed by
           25               Defendants their wages earned and unpaid at the time of discharge, or within seventy-two (72)
           26               hours of.their leaving Defendants' employ, is in violation of California Labor Code sections

           27               20 I and 202.

           28                                  75.     California Labor Code section 203 provides that if an employer willfully fails
                                                                                         P11   1!
                                                                                               1    14
                                                                             C'l..-\SS /\CTIO:\ CO~ll'f ...\l~T




--------   --··   -·-----   -----·------   -   ~   -
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.88 Page 16 of 25




         to pay wages owed, in accordance with sections 201 and 202, then the wages of the employee
     2   shall continue as a penalty from the due date, and at the same rate until paid or until an action
     3   is commenced; but the wages shall not continue for more than thirty (30) days.
     4            76.      Class members are entitled to recover from Defendants the statutory penalty
     5   wages for each day they were not paid, at their regular hourly rate of pay, up to a thirty (30)
     6   day maximum pursuant to California Labor Code section 203.
     7                                       SIXTH CAUSE OF ACTION
     8         Violation of California Labor Code§ 226(a)-Non-Compliant Wage Statements
     9                                         (Against All Defendants) ·

    10            77.      Plaintiff incorporates by reference and re-alleges as if fully stated herein each
    11   and   ev~ry   allegation set forth above.
    12            78.      At all material times set forth herein, California Labor Code section 226(a)
    13   provides that every employer shall furnish each of his or her employees an accurate itemized
    14   wage statement in writing, including, but not limited to, the name and address of the legal
    15   entity that is the employer, total hours worked, and all applicable hourly rates.·
    16            79.      Defendants have intentionally and willfully failed to provide employees with or
    I7   retain complete and accurate wage statements. The deficiencies include, among other things,
    18   failing to state all wages owed or paid including but not limited to, overtime wages, minimum
    19   wages, and meal and rest period premium wages as a result of failing to properly record meal
   20    period violations and/or premiums and failing to accurately identify the name and address of
    21   the legal entity that employed Plaintiffs and class members. Further, in violation of California
   22    Labor Code section 226(a),. Defendant does not maintain on file a copy_ of the itemized
   23    statements provided to employees or a computer-generated record that accurately shows gross
   24    wages earned for all hours worked and not recorded, total hours worked by the employee as a
   25    result of working off the clock and not recording those hours. the inclusive dates of the period
   26    for which the employee is paid, the name and address of the legal entity that is the employer,
   27    and all applicable hourly rates in effect during the pay period and the corresponding number
   28    of hours worked at each hourly rate by the employee as required by California Labor Code
                                                             Pu 11! 15
                                                 Cl"·\SS /\C:TIO:\ CO~lf'f .. \ll'\T
.•
     Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.89 Page 17 of 25




          1   section 226(a).
          2             80.     As a result of Defendants' violation of California Labor Code section 226(a),
          3   Plaintiff and class members have suffered injury and damage to their statutorily protected
          4   rights.
          5             81.     Specifically, Plaintiff and class members have been injured by Defendants'
          6   intentional violation of California Labor Code section 226(a) because they were denied both
          7   their legal right to receive, and their protected interest in receiving, accurate, itemized wage
          8   statements under California Labor Code section 226(a). In addition, because Defendants

          9   failed to provide the accurate number of total hours worked on wage statements, Plaintiff has
         10   been prevented by Defendants from determining if all hours worked were paid and the extent
         11   of the underpayment. Plaintiff has had to file this lawsuit, conduct discovery, reconstruct time
         12   records, and perform computations in order to analyze whether in fact Plaintiff was paid
         13   correctly and the extent of the underpayment, thereby causing Plaintiff to incur expenses and
         14   lost time. Plaintiff would not have had to engage in these·efforts and incur these costs had
        15    Defendants provided the accurate number oftota! hours worked. This has also delayed
        16    Plaintiffs ability to demand and recover the underpayment of wages from Defendants.
        17              82.   Plaintiff and class members are entitled to recover from Defendants the greater
         l8   of their actual damages caused by Defendants' failure to comply with California Labor Code
        19    section 226(a), or an aggregate penalty not exceeding four thousand dol1ars ($4,000) per
        20    employee.
        21                                    SEVENTH CAUSE OF ACTION
        22                           Violation of California Labor Code §§ 2698, et seq.
        23                                         (Against All Defendants)

        24              83.   Plaintiff incorporates by reference and re-alleges as if fully stated herein each
        25    and every allegation set forth above.
        26              84.   California Labor Code§§. 2698, et seq. ("PAGA") permits Plaintiff to recover
        27    civil penalties for the violation(s) of the Labor Code sections enumerated in Labor Code
        28    section 2699.5.
                                                                  Pu   •i:   16
                                                      CJ.Mis J\C.'T10:-: co:-.1pJ.,\l:'\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.90 Page 18 of 25




                 85.    PAGA provides as follows, "[n]otwithstanding any other provision of law, a

    2    plaintiff may as a matter of right amend an existing complaint to add a cause of action arising

    3    under this part at any time within 60 days of the time periods specified in this part."

    4            86.    Defendants' conduct, as alleged herein, violates.numerous sections of the

    5    California Labor Code, including, but not limited to, the following:

    6                   a. Violation of Labor Code sections 510 and 1198 for Defendants' failure to

    7                        compensate Plaintiff and other aggrieved employees for all overtime hours

    8                        at th~ applicable overtime rate as herein alleged;

    9                   b. Violation of Labor Code sections 1194, 1197, and 1197.1 for Defendants'

   10                        failure to compensate Plaintiff and other aggrieved employees for all hours

   11                        worked with at least minimum wages as herein alleged;

   12                   c. Violation of Labor Code Sections 512 and 226.7 for Defendants' failure to

   13                        provide Plaintiff and other aggrieved employees with legally mandated

   14                        meal periods and failing to compensate Plaintiff and other aggrieved

   15·                       employees with one hours of premium pay for unprovided meal periods as

   16                        alleged herein;

   J7                   d. Violation of Labor Code Section 226. 7 for Defendants' failure to provide

   18                        Plaintiff and other aggrieved employees with Iegally mandated rest periods

   l9                        and failing to compensate Plaintiff and other aggrieved employees with one

   20                        hours of premium pay for unprovided rest periods as alleged herein;

   21                   e. Violation of Labor Code section 226(a) for failure to provide compliant

   22                        wage statements to Plaintiff and other aggrieved employees, as herein

   23                        alleged;

   24                   f.   Violation of Labor Code sections 201, 202, and 203 for failure to timely
   25                        pay all earned wages to aggrieved employees upon discharge as herein

   26                        alleged;
   27                   g. Violation of Labor Code section 204 for failure to pay all earned wages

   28                        owed to Plaintiff and other aggrieved employees during employment as set
                                                            P111c 17
                                               CJ.-\SS J\C:TJ()]'\ l'O~ll'l .. \1:-;T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.91 Page 19 of 25




   .1                       forth more fully below; and
    2             87.    California Labor Code section 1198 makes it illegal to employ an employee
    3   under conditions of labor that are prohibited by the applicable wage order. California Labor
    4   Code section 1198 requires that" ... the standard conditions of labor fixed by the commission
    5   shall be the ... standard conditions of labor for employees. The employment of any employee
    6   ...   under conditions of labor prohibited by the order is unlawful."
    7             88.    California Labor Code section 204 requires that all wages earned by any person
    8   in any employment between the 1st and the 15th days, inclusive, of any calendar month, other
    9   than those wages due upon termination of an employee, are due and payable between the 16th
   10   and the 26th day of the month during which the labor was perfo~med, and that all wages
   11   earned by any person in any employment between the 16th and the last day, inclusive, of any
   12   calendar month, other than those wages due upon termination of an employee, are due and
   13   payable between the 1st and the 10th day of the following month. California Labor Code
   14   section 204 also requires that all wages earned for labor in excess of the normal work period
   15   shall be paid no later than the payday for the next regular payroll period. During the relevant
   16   time period, Defendants failed to pay Plaintiff and other aggrieved employees all wages due to
   l7   them, including, but not limited to, minimum wages and reporting time pay within any time
   18   period specified by California Labor Code section 204.
   19             89.   Defendants, at all times relevant to this complaint, were employers or persons
   20   acting on behalf of an employer(s) who violated Plaintiff and aggrieved employees' rights by
   2J   violating various sections of the California Labor Code as set forth above.
   22            90.    As set forth above, Defendants have violated numerous provisions of both the
   23   Labor Code sections regulating hours and days of work as well as the applicable order of the
   24   Industrial Welfare Commission and are subject to civil penalties, in addition to those provided
   25   by Labor Code sections _2698 and 2699.
   26             91.   Pursuant to PAGA, and in particular California Labor Code sections 2699,
   27   2699.3 and 2699.5, Plaintiff, acting in the public interest as a private attorney general, seeks
   28   assessment and collecdon of unpaid wages and civil penalties for Plaintiff, all other aggrieved

                                              l"J .. \SS J\C.'TIO:\   (O~ll'l.:\11\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.92 Page 20 of 25




        employees, and the State of California against Defendants, in addition to other remedies, for
    2   violations of California Labor Code sections 201, 202, 203, 204, 206.5, 226(a), 226.7, 510,
    3   512, 1194, 1197, 1197.1, and l 198.
    4                                    EIGHTH CA USE OF ACTION
    5                 Violation of California Bu~incss & Professions Code§§ 17200, et seq.
    6                                        (Against All Defendants)

    7           92.      Plaintiff incorporates by reference and re-alleges as if fully stated herein each
    8   and every allegation set forth above.
    9           93.      Defendants' conduct, as alleged herein, has been, and continues to be, unfair,
   IO   unlawful and harmful to Plaintiff, class members, and to the general public. Plaintiff seeks to
   11   enforce important rights affecting the public interest within the meaning of Code of Civil
   12   Procedure section I 021.5.
   13           94.      Defendants' activities, as alleged herein, are violations of California law, and
   14   constitute unlawful business acts and practices in violation of California Business &
   15   Professions Code sections 17200, et seq.
   16           95.      A violation of California Business & Professions Code sections 17200, et seq. ·
   17   may be predicated on the violation of any state or federal Jaw. In the instant case, Defendants'
   18   policies and practices have violated state law in at least the following respects:
   19                    (c)    Requiring non-exempt employees, including Plaintiff and class
   20                           members, to work overtime without paying them proper compensation
   21                           in violation of California Labor Code sections 510 and 1198 and the
   22                           applicable Industrial Welfare Commission Order;
   23                    (d)    Failing to pay at least minimum wage to Plaintiff and class members in
   24                           violation of California Labor Code sections 1194, 1197 and 1°197.1 and
   25                           the applicable Industria.J Welfare Commission Order~
   26                    (e)    Failing to pay reporting time pay for each day Plaintiff and class
   27                           members were required to report for work and did report for work, but
   28                           were not put to work by Defendant in violation of IWC Wage Order 7-
                                                          J>u >l! I 9
                                               Cl.:\SS J\C:TIO!'\ C.:m.ll'L:\INT
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.93 Page 21 of 25




    1                          2001 §5, 8 Cal. Code Reg. §11070;
    2                  (f)     Failing to provide meal and rest peri ads or to pay premium wages for
    3                          missed meal and rest periods to Plaintiff and class members in violation
    4                          of California Labor Code sections 226.7 and 512 and the applicable
    5                          Industrial Welfare Commission Order;
    6                  (g)     Failing to provide Plaintiff and class members with accurate wage
    7                          statements in vi,olation of California Labor Code section 226(a) and the
    8                          applicable Industrial Welfare Commission Order; and
    9                  (h)     Failing to timely pay all earned wages to Plaintiff and class members in
   10                          violation of California Labor Code sections 210, 202, 203 and 204 and
   11                          the applicable Industrial Welfare Commission Order as set forth oelow.
   12           96.    Pursuant to California Business & Professions Code sections 17200 et seq.,
   13   Plaintiff and class members are entitled to restitution of the wages withheld and retained by ·
   14   Defendants during a period that commences four years prior to the filing of this complaint; a
   15   permanent injunction requiring Defendants to pay all outstanding wages due to Plaintiff and
   16   class members; an award of attorneys' fees pursuant to California Code of Civil Procedure
   17   section 1021 .5 and other applicable laws; and an award of costs.
   18                                   REQUEST FOR JURY TRIAL
   19          Plaintiff requests a trial by jury.
   20                                        PRAYER FOR RELIEF
   21          Plaintiff, on behalf of all others similarly situated, pray for relief and judgment against
   22   Defendants, jointly and severally, as follows:
   23          1.     For damages, unpaid wages, penalties, injunctive relief, and attorneys' fees in
   24   excess of twenty-five thousand dollars ($25,000).
   25                                           Class Certification
   26          2.      That this case be certified as a class action;
   27           3.     That Plaintiff be appointed as the representative of the Class;
   28           4.     Thal counsel for Plaintiff be appointed as Class Counsel.
                                                           Pu 1c 20
                                               l'l.:\SS /\C.''J'IDN COt-.JPf•.•\INT
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.94 Page 22 of 25




                                        As to the First Cause of Action

    2           5.     That the Court declare, adjudge, and decree that Defendants violated California
    3   Labor Code sections 510 and 1198 and applicable IWC Wage Orders by willfully failing_to
    4   pay all overtime wages due to Plaintiff and class members;
    5           6.     For general unpaid wages_at overtime wage rates and such general and special
    6   damages as may be appropriate;
    7           7.     For pre-judgment interest on any unpaid overtime compensation commencirig
    8   from the date su<'.h amounts were due;
    9           8.     For reasonable attorneys' fees and for costs of suit incurred herein pursuant to
   10   California Labor Code section ·1 194(a); and
   11           9.     For such other and further relief as the Court may deem equitable and
   12   appropriate.
   13                                  As to the Second Cause of Action
   14           I 0.   That the Court declare, adjudge and decree that Defendants violated California
   15   Labor Code sections   n 94, 1197 and 1197.1 by willfully failing to pay minimum wages to
   16   Plaintiff and class members;
   17           11.    For general unpaid wages and such general and special damages as may be
   18   appropriate~

   19           12.    For pre-judgment interest on any unpaid compensation from the date such
   20   amounts were due;
   21           13.    For reasonable attorneys' fees and for costs of suit incurred herein pursuant to
   22   California Labor Code section I 194(a);
   23           I 4.   For liquidated damages pursuant to California Labor Code section 1J94.2; and
   24           15.    For such other and further relief as the Court may deem equitable and
   25   appropriate.
   26                                  As to the Third Cause of Action

   27           16.    That the Court declare, adjudge, and decree that Defendants violated California
   28   Labor Code sections 226.7and512(a) and applicable Industrial Welfare Commission (IWC)
                                                       Pu •e. 21
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.95 Page 23 of 25




        Wage Order(s) by willfuily failing to provide all meal periods to Plaintiff and class members;

    2              J 7.   That the Court make an award to the Plaintiff and class members of one (1)

    3   hour of pay at each employee's regular rate of compensation for each workday that a meal

    4   period was not provided;

    5              18.    For all actual, consequential, and incidental losses and damages, according to

    6   proof; .

    7              19.    For premiums pursuant to California Labor Code section 226.7(b);

    8              20.    For pre-judgment interest on any unpaid meal 'period premiums from the date

    9   such amounts were due; and

   10              21.    For such other and further relief as the Court may deem equitable and

   11   appropriate.

   12                                    As to the Fourth Cause of Action
   13              22.    That the Court declare, adjudge and decree that Defendants violated California

   14   Labor Code section 226.7 and applicable IWC Wage Oraers by willfully failing to provide all

   15   rest periods to Plaintiff and class members;

   16              23.    That the Court make an award to the Plaintiff and class members of one (I) hour

   17   of pay at each employee's regular rate of compensation for each workday that a rest period

   18   was not provided;

   19            24.      For all actual, consequential, and incidental losses and damages, according to

   20   proof;

   21            25.      For premiums pursuant to California Labor Code section 226.7(b);

   22            26.      For pre-judgment interest on any unpaid rest period premiums from the date

   23   such amounts were due; and

   24            27.      For such other and further relief as the Court may deem equitable and
   25   appropriate.
   26                                     As to the Fifth Cause of Action

   27            28.      That the Court declare, adjudge and decree that Defendants violated California
   28   Labor Code sections 201, 202, and 203 by willfully failing to pay all overtime wages,
                                                          Pu c 22
                                               CI-·\SS ACTION Ce>i\IPl...·\l:\T
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.96 Page 24 of 25




    1   minimum wages, and meal and rest period premium wages owed at the time of termination of

    2   the employment of class members no longer employed by Defendants.

    3            29.    For all actual, consequential and incidental losses and damages, according to

    4   proof;

    5            30.    For statutory wage penalties pursuant to California Labor Code section 203 for

    6   all class members who have left Defendants' employ;

    7            31.    For pre-judgment interest on any unpaid wages from the date such amounts

    8   were due; and

    9            32.    For such other and further relief as the Court may deem equitable and

   10   appropriate.

   11                                   As to the Sixth Cause of Action.

   12            33.    That the Court declare, adjudge and decree that Defendants violated the

   13   recordkeeping provisions of California Labor Code section 226(a) and applicable IWC Wage

   14   Orders as to Plaintiff and class members, and wilJfully failed to provide accurate itemized

   15   wage statements thereto;

   16            34.    For all actual, consequential and incidental losses and damages, according to

   17   proof;

   18            35.    For statutory penalties and injunctive relief pursuant to California Labor Code

   19   section 226(e) and (h); and

   20            36.    For such other and further relief as the Court may deem equitable and

   21   appropriate.

   22                                 As to the Seventh Cause of Action

   23            37.    That the Court declare, adjudge and decree that Defendants violated the

   24   following California Labor Code sections as to Plaintiff and/or other Aggrieved Employees:
   25   510 and I I 98 (by failing to pay all overtime wages); 1194, 1197, and 1197.1 (by failing to pay
   26   at least minimum wages for all hours worked); 226.7 (by failing to provide meal or rest
   27   periods or the required compensation in lieu thereat); 226(a) (by failing to provide accurate

   28   and complete wage statements); 201, 202, 203 (by failing timely to pay all unpaid wages upon
                                                     Pu 'c 23
Case 3:18-cv-02480-CAB-LL Document 1-3 Filed 10/29/18 PageID.97 Page 25 of 25




        termination); 204 (by failing timely to pay all earned wages during employment).

    2              38.   For civil penalties pursuant to California Labor Code sections 210, 226.3,

    3   1174 .5, 1197 .1, 2699(a) and/or 2699(f) and (g), for violations of California Labor Code
    4   sections 201, 202, 203, 204, 206.5, 226(a), 226.7, 510, 512, 1194, 1197, 1197.1and1198;
    5                                   As to the Eighth Cause of Action
    6              39.   That the Court declare, adjudge and decree that Defendants violated California

    7   Business and Professions Code sections 17200, et seq. by failing to pay overtime
    8   compensation due, failing to pay at least minimum wages for all hours worked, failing to

    9   provide meal and rest periods or premium wages in lieu thereof, failing to provide accurate

   I0   wage statements, and failing timely to pay all earned wages during employment and upon
   11   termination~

   12              40.   For restitution of unpaid wages to Plaintiff and all class members and
   13   prejudgment interest from the day such amounts were due and payable;
   14              41.   For the appointment of a receiver to receive, manage and distribute any and all

   15   funds disgorged from Defendants and determined to have been wr~ngfully acquired by
   16   Defendants as a result of violations of California Business & Professions Code sections 17200
   17   et seq.;
   18              42.   For reasonable attorneys' fees and costs of suit incurred herein pursuant to

   19   California Code of Civil Procedure section 1021.5; and
   20              43.   For such other and further relief as the Court may deem equitable and

   21   appropriate.

   22

   23   Dated: October 5, 2018                               Respectfully submitted,
   24                                                        The Bainer Law Firm
   25
                                                              ~~                 ~4"       ~
   26                                                By: ~7__.;::::.. ~1__---~/
                                                             Matthew R. Bainer, Esq.
   27
                                                             Attorneys for Plaintiff Raycheal Tellez
   28
                                                          l'll!!C   24
                                              Cl.:\SS /\C:Tf()l'\ COl\11'1.:\f:'\T
